 

EXHIBIT 10.1

 

PROMISSORY NOTE

 

$250,000.00   August 5, 2016

 

FOR VALUE RECEIVED, Jensyn Acquisition Corp., a Delaware corporation (“Maker” or
the “Company”), hereby unconditionally promises to pay to the order of ________
(“Payee”), at Payee’s office at 800 West Main Street, Suite 204, Freehold, New
Jersey 07728 (or such other address specified by Payee to Maker) the sum of Two
Hundred Fifty Thousand Dollars and Zero Cents ($250,000.00) or such lesser
amount as shall have been advanced by Payee to Maker and shall remain unpaid
under this Note, in legal and lawful money of the United States of America.

 

This is a non-interest bearing Note.

 

The entire unpaid principal balance of this Note shall be due and payable no
later than the date of the consummation of an initial business combination by
the Company.

 

If payment of this Note or any installment of this Note is not made when due,
the entire indebtedness hereunder, at the option of Payee, shall immediately
become due and payable, and Payee shall be entitled to pursue any and all
remedies to which Payee is entitled hereunder, or at law or in equity.

 

This Note may be prepaid, in whole or in part, without penalty. This Note may
not be changed, amended or modified, except in a writing expressly intended for
such purpose and executed by the party against whom enforcement of the change,
amendment or modification is sought. The loan evidenced by this Note is made
solely for business purposes and is not for personal, family, household or
agricultural purposes.

 

EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES MAY APPLY TO THE TERMS
HEREOF, THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE SHALL GOVERN THE VALIDITY,
CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS NOTE.

 

Service of any notice by Maker to Payee or by Payee to Maker, shall be mailed,
postage prepaid by certified United States mail, return receipt requested, at
the address for such party set forth in this Note, or at such subsequent address
provided to the other party hereto in the manner set forth in this paragraph for
all notices. Any such notice shall be deemed given three (3 days after deposit
thereof in an official depository under the care and custody of the United
States Postal Service.

 

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings, or if this Note is placed in the hands of attorneys
for collection after default, the undersigned and all endorsers, guarantors and
sureties of this Note jointly and severally agree to pay to the holder of this
Note, in addition to the principal and interest due and payable hereon,
reasonable attorneys’ and collection fees.

 

  1 

   

 

The undersigned and all endorsers, guarantors and sureties of this Note and all
other persons liable or to become liable on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of intention to accelerate the maturity of this Note,
notice of acceleration, protest and notice of protest, diligence in collecting,
and the bringing of suit against any other party, and agree to all renewals,
extensions, modifications, partial payments, releases or substitutions of
security, in whole or in part, with or without notice, before or after maturity.

 

The undersigned hereby expressly and unconditionally waives, in connection with
any suit, action or proceeding brought by the payee on this Note, any and every
right it may have to (i) injunctive relief, (ii) a trial by jury, (iii)
interpose any counterclaim therein and (iv) have the same consolidated with any
other or separate suit, action or proceeding. Nothing herein contained shall
prevent or prohibit the undersigned from instituting or maintaining a separate
action against Payee with respect to any asserted claim.

 

This Note represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.

 

EXECUTED AND AGREED as of the date first above written.

 

  Jensyn Acquisition Corp.,   a Delaware corporation         By: /s/ Jeffrey
Raymond   Name: Jeffrey Raymond   Title: Chief Executive Officer

 

  2 

   

 

 

